  Case: 4:21-cv-01020-HEA Doc. #: 18 Filed: 09/07/21 Page: 1 of 2 PageID #: 64




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                       )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )         No. 4:21-CV-1020 HEA
                                                   )
 MECC, et al.,                                     )
                                                   )
                 Defendants.                       )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on

appeal. ECF No. 14. As discussed in the Memorandum and Order issued in this action on August

26, 2021, plaintiff has accumulated more than three “strikes” pursuant to 28 U.S.C. § 1915(g), and

he does not qualify for the imminent danger exception. Further, plaintiff has engaged in the

practice of repeatedly filing meritless lawsuits in this Court. Since September 2020, plaintiff has

filed over one-hundred-thirty (130) lawsuits in this Court, which is an abuse of the judicial process.

As of this date, most of his lawsuits have been dismissed as frivolous, malicious and/or for failure

to state a claim. See 28 U.S.C. § 1915(e)(2)(B). Finally, it is not apparent that plaintiff now seeks

appellate review of any issue that is not frivolous. See Coppedge v. United States, 369 U.S. 438,

445 (1962).

        As a result, for the above stated reasons, the Court finds that an appeal of this matter may

not be taken in good faith and plaintiff’s motion to proceed in forma pauperis on appeal will be

denied. See 28 U.S.C. § 1915(a)(3).
  Case: 4:21-cv-01020-HEA Doc. #: 18 Filed: 09/07/21 Page: 2 of 2 PageID #: 65




        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal [ECF No. 14] is DENIED.

        IT IS FURTHER ORDERED that within thirty (30) days from the date of this Order,

plaintiff shall pay to this Court the full $505.00 filing fee for filing an appeal. Plaintiff is instructed

to make his remittance payable to “Clerk, United States District Court,” and to include upon it: (1)

his name; (2) his prison identification number; (3) the case number; and (4) that the remittance is

for the appeal of the instant action.

        IT IS FINALLY ORDERED that plaintiff shall file any future documents or pleadings in

connection with his appeal directly with the United States Court of Appeals for the Eighth Circuit.

         Dated this 7th day of September, 2021.




                                                             HENRY EDWARD AUTREY
                                                          UNITED STATES DISTRICT JUDGE




                                                    2
